ON MOTION FOR REHEARING
DICE, Judge.
Appellant re-urges his contentions that the trial court erred in overruling his motion for new trial based upon jury misconduct and that reversible error was committed by state’s counsel in his argument to the jury.
*386The claim of error in the court’s overruling the motion for new trial is not properly before us for review. There are no formal bills of exception. Appellant’s motion for new trial on the ground of jury misconduct and the court’s order thereon overruling the same is insufficient to constitute an informal bill of exception under Article 760e, V.A.C.C.P., because the order does not show an exception by appellant to the court’s ruling. See No. 32,007, styled Francisco Castaneda, Appellant, vs. The State of Texas, Appellee, opinion delivered November 9, 1960, (Page 323 this volume) 340 S.W. 2d 489 and cases therein cited.
We have again considered the argument of state’s counsel of which appellant complains and find no reversible error therein. In his opening argument to the jury, counsel stated, “if you believe the slight, flimsy defense that he puts that poor Gonzales up there and had him perjure himself to build himself up a defense there.” Appellant’s objection that such statement was without foundation in the evidence and was inflammatory was by the court overruled. The evidence was undisputed that appellant was the driver of the automobile in which the liquor was being transported. The witness Gonzales was riding in the car as a passenger at the time. The testimony reflects that after his arrest appellant told Gonzales to tell the officers the whiskey belonged to him, which he did, but later, while being brought to jail, Gonzales told the officers that it was not his liquor and that he was not “going to claim it.” At the trial, Gonzales testified that the liquor was his. Under such evidence, the argument of state’s counsel was a reasonable deduction therefrom and does not present error. Bates v. State, 50 Tex. Cr. R. 568, 271 S. W. 389, and Whitefield v. State, 127 Tex. Cr. R. 460, 77 S. W. 2d 229.
Counsel’s other statement to the jury that if the jury wanted appellant to transport whiskey in the county, “I can put on boots that come up to here, and I can stand it just the same as you can but I know, I feel, I am certain that you are not going to let a thing like that go on,” was a plea for law enforcement and does not present error.
The motion is overruled.
Opinion approved by the Court.